Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 22 September 1801
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



Washington Septbr: 22d. 1801

I should have answered your very affectionate letter by this days post had I not been confined by one of my fits of the cramps &c. which owing to the fatigue of my journey and the unusual agitation of my spirits was attended with a considerable degree of fever I am however much better today and should be perfectly well if it was not for my hands which are extremely painful it is a return of the same thing which I suffered so much with last year but unfortunately it is now in both hands I cannot concieve the meaning of it but the would  wish to pursuade me that it only proceeds from one cause and that nothing but time and patience  I only laugh at them as yet and only hope they may be mistaken—
By this time I may congratulate you on the meeting with your dear mother who is the delight of all my family and to whom I beg you will say every thing for me that is affectionate and respectful and likewise to your father and all the family desire their best respects—
Our dear baby I think improves every day every creature that has seen him has been struck with the striking resemblance he bears to his grandfather Adams he is as well as a child can be and fatter than ever—
Mrs. Smith has sent me a very polite invitation to spend some time with her in New York as this entirely depends upon you I shall not answer it untill I hear from you papa has so set his heart upon seeing you that he says he will not let me return untill you come to fetch me—
Adieu my beloved husband I only want you here to be completely happy and remain your ever affectionate wife
Louisa C. Adams